Case 0:19-cr-60083-JEM Document 49 Entered on FLSD Docket 08/04/2020 Page 1 of 2




                                UNITED STATES DISTRICT COURT
                                SOUTHERN DISTRICT OF FLORIDA

                                CASE NO: 19-CR-60083-MARTINEZ

  UNITED STATES OF AMERICA

         Plaintiff,
  v.

  JAMESON JEAN,

        Defendant
  ___________________________/

                      DEFENDANT’S RESPONSE TO UNITED STATES MOTION FOR
                         REDUCTION OF SENTENCE PURSUANT TO RULE 35


         JAMESON JEAN, the Defendant, by and through undersigned counsel, files

  this his response to United States Motion for Reduction of Sentence Pursuant to

  Rule 35 as follows:

         1.      The Government and the Defense do not agree as to the amount of

  the reduction.

         2.      A hearing is requested.


                                          CERTIFICATE OF SERVICE


         I HEREBY CERTIFY that on this 4th day August, 2020 undersigned electronically filed

  the foregoing document with the Clerk of the Court using CM/ECF which will send notification




                                                1
Case 0:19-cr-60083-JEM Document 49 Entered on FLSD Docket 08/04/2020 Page 2 of 2




  to: Assistant United State Attorney.


                                         JAMES LEWIS, Esq.
                                         Attorney for Defendant
                                         200 S.E. 6th Street Suite 301
                                         Ft. Lauderdale FL 33301
                                         Phone: (954) 523- 7949
                                         Fax: (954) 524- 0403
                                         jimlewisforflorida@yahoo.com

                                         By:       /S/James S. Lewis
                                                   JAMES S. LEWIS, ESQ.,
                                                   Florida Bar Number 318957




                                               2
